                                           Case 3:18-cv-06810-JST Document 86 Filed 12/07/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                          Case No. 18-cv-06810-JST
                                         et al.,
                                   8                      Plaintiffs,                          ORDER GRANTING LEAVE TO FILE
                                   9                                                           AMICUS BRIEFS
                                                    v.
                                  10                                                           Re: ECF Nos. 81, 82
                                         DONALD J. TRUMP, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Before the Court are two motions for leave to file an amicus brief in support of Plaintiffs’

                                  14   motion for a preliminary injunction. The proposed amici are the United Nations High

                                  15   Commissioner for Refugees (“UNHCR”), ECF No. 81, and a coalition of twelve States and the

                                  16   District of Columbia (the “States”), ECF No. 82. Defendants do not oppose the motions. ECF

                                  17   No. 85.

                                  18             Having reviewed the motions, the Court concludes that the UNHCR and the States will

                                  19   “fulfill the classic role of amicus curiae by assisting in a case of general public interest, . . .

                                  20   supplementing the efforts of counsel, and drawing the court’s attention to law that might otherwise

                                  21   escape consideration.” Funbus Sys., Inc. v. Cal. Pub. Utils. Comm’n., 801 F.2d 1120, 1125 (9th

                                  22   Cir. 1986) (citation omitted).

                                  23             Accordingly, the Court GRANTS the motions. The proposed briefs at ECF Nos. 81-1 and

                                  24   82-1 shall be deemed filed.

                                  25             IT IS SO ORDERED.

                                  26   Dated: December 7, 2018
                                                                                          ______________________________________
                                  27
                                                                                                        JON S. TIGAR
                                  28                                                              United States District Judge
